Order entered September 25, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00413-CV

                               JOHN C. GANTER, Appellant

                                              V.

     INDEPENDENT BANK, F/K/A UNITED COMMUNITY BANK, N.A., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-13675

                                          ORDER
       We GRANT appellee’s September 24, 2015 third motion for extension of time to file

brief and ORDER the brief be filed no later than October 23, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE